IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN



 



NO. 3-91-469-CV



LEOBARDO CANO,

	RELATOR

vs.



RIO GRANDE CITY INDEPENDENT SCHOOL DISTRICT,

	RESPONDENT

 

ORIGINAL PROCEEDING FROM TRAVIS COUNTY
 




PER CURIAM


	On October 30, 1991, relator Leobardo Cano filed his motion for leave to file
petition for injunction to preserve subject matter of appeal.  This Court granted the motion for
leave to file, filed the petition, and issued its order and writ of injunction on October 31, 1991. 
We will dissolve the temporary injunction.
	By its order and writ, this Court temporarily enjoined respondent Rio Grande City
Independent School District from proceeding to terminate the employment of Cano as
superintendent of the Rio Grande City Independent School District, pending disposition of the
underlying appeal, cause no. 3-91-506-CV, Leobardo Cano v. Rio Grande City Independent
School District.  This Court has this day submitted and granted appellant's amended motion to
dismiss appeal in that cause.
	Accordingly, we dissolve the temporary injunction issued on October 31, 1991, to
preserve this Court's jurisdiction over the appeal in cause no. 3-91-506-CV.


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Temporary Injunction Dissolved
Filed:   June 17, 1992
[Do Not Publish]